Exhibit 10.21
RESOURCES CONNECTION, INC.
DIRECTORS’ COMPENSATION POLICY
January 20, 2011
Directors of Resources Connection, Inc., a Delaware corporation (the “Company”),
who are not employed by the Company or one of its subsidiaries (“non-employee
directors”) are entitled to the compensation set forth below for their service
as a member of the Board of Directors (the “Board”) of the Company. This policy
is effective beginning January 20, 2011, and supersedes all prior policies
concerning compensation of the Company’s non-employee directors as to their
service from and after that time. The Board has the right to amend this policy
from time to time.

         
Cash Compensation
       
Annual Retainer
  $ 50,000  
Additional Lead Director Retainer
  $ 15,000  
Additional Committee Chair Retainers:
       
Audit Committee Chair
  $ 20,000  
Compensation Committee Chair
  $ 15,000  
Corporate Governance and Nominating Committee Chair
  $ 10,000  
Additional Committee Retainers:
       
Audit Committee
  $ 5,000  
Compensation Committee
  $ 5,000  
Corporate Governance and Nominating Committee
  $ 2,500  
 
       
Equity Compensation
       
Annual Equity Award
  $ 60,000  
New Director Award
  Pro rata portion of
Annual Equity Award

Cash Compensation
Each non-employee director will be entitled to a cash retainer while serving on
the Board in the amount set forth above (the “Annual Retainer”). A non-employee
director who serves as the Lead Director of the Board will be entitled to an
additional cash retainer while serving in that position in the amount set forth
above (the “Additional Lead Director Retainer”). A non-employee director who
serves as the Chair of the Audit Committee, the Compensation Committee or the
Corporate Governance and Nominating Committee of the Board will be entitled to
an additional cash retainer while serving in that position in the applicable
amount set forth above (an “Additional Committee Chair Retainer”). A
non-employee director who serves as a member of the Audit Committee, the
Compensation Committee or the Corporate Governance and Nominating Committee of
the Board will be entitled to an additional cash retainer while serving as a
member of that committee in the applicable amount set forth above (an
“Additional Committee Member Retainer”).
The amounts of the Annual Retainer, Additional Lead Director Retainer,
Additional Committee Chair Retainers and Additional Committee Member Retainers
reflected above are expressed as annualized amounts. These retainers will be
paid on an annual basis. New directors will receive a pro rata portion of the
Annual Retainer with the proration based on the number of calendar days in the
calendar year that the director served as a non-employee director or held the
particular position, as the case may be.

 

1



--------------------------------------------------------------------------------



 



Equity Awards
Annual Restricted Stock Awards for Continuing Board Members
The initial Annual Restricted Stock Award will be made on February 1, 2011.
Subsequently, on the first trading day of each calendar year, commencing with
January 1, 2012, each non-employee director then in office will automatically be
granted an award of restricted stock with respect to shares of the Company’s
common stock. The number of shares subject to such restricted stock award will
be determined by dividing the Annual Equity Award grant value set forth above by
the per-share closing price of the Company’s common stock on the date of grant
(rounded down to the nearest whole share).
Initial Restricted Stock Awards for New Directors
As noted above, each new non-employee director appointed or elected on or after
January 20, 2011, will receive a pro rata portion of the Annual Retainer with
the proration based on the number of calendar days in the calendar year that the
director served as a non-employee director or held the particular position, as
the case may be.
The number of shares subject to such restricted stock award will be determined
by dividing the Annual Restricted Stock Award grant value set forth above by the
per-share-closing price of the Company’s common stock on the date of grant
(rounded down to the nearest whole share).
An employee or former employee of the Company or one of its subsidiaries who
ceases or has ceased to be so employed and becomes a non-employee director will
not be eligible for an initial restricted stock award grant, but will be
eligible for cash compensation and annual equity awards on the same basis as
other non-employee directors.
Provisions Applicable to All Non-Employee Director Restricted Stock Awards
Each restricted stock award will be made under and subject to the terms and
conditions of the Company’s 2004 Performance Incentive Plan, as amended (the
“2004 Plan”), or any successor equity compensation plan approved by the
Company’s stockholders and in effect at the time of grant, and will be evidenced
by, and subject to the terms and conditions of, an award agreement in the form
approved by the Board to evidence such type of grant pursuant to this policy.
Each award will vest in equal annual installments over the four-year period
following the grant date. Non-employee directors are also entitled to cash
dividend and stockholder voting rights with respect to outstanding and unvested
restricted stock awards granted under the 2004 Plan.
Restricted stock awards granted under the 2004 Plan are generally forfeited as
to the unvested portion of the award upon the non-employee director’s
termination of service as a director of the Company for any reason. However, in
the event the non-employee director ceases to serve as a director due to his or
her mandatory retirement as may be required pursuant to the Company’s mandatory
retirement policy as then in effect for members of the Board, each restricted
stock award that is outstanding and otherwise unvested immediately prior to such
retirement will generally become immediately vested and nonforfeitable upon the
non-employee director’s termination of service as a director as a result of such
retirement. Restricted stock awards, to the extent then outstanding and
unvested, will become fully vested and nonforfeitable in the event of a Change
in Control Event (as such term is defined in the 2004 Plan).
Expense Reimbursement
All non-employee directors will be entitled to reimbursement from the Company
for their reasonable travel (including airfare and ground transportation),
lodging and meal expenses incident to meetings of the Board or committees
thereof or in connection with other Board-related business. The Company will
make reimbursement to a non-employee director within a reasonable amount of time
following submission by the non-employee director of reasonable written
substantiation for the expenses.

 

2



--------------------------------------------------------------------------------



 



RESOURCES CONNECTION, INC.
2004 PERFORMANCE INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD PROGRAM
1. Establishment; Purpose. This Non-Employee Director Restricted Stock Award
Program (this “Program”) is adopted under the Resources Connection, Inc. 2004
Performance Incentive Plan, as amended (the “Plan”). The purpose of this Program
is to promote the success of the Corporation and the interests of its
stockholders by providing members of the Board who are not officers or employees
of the Corporation or any of its Subsidiaries (“Non-Employee Directors”) an
opportunity to acquire an ownership interest in the Corporation and more closely
aligning the interests of Non-Employee Directors and stockholders. Except as
otherwise expressly provided herein, the provisions of the Plan shall govern all
awards made pursuant to this Program. Capitalized terms are defined in the Plan
if not defined herein.
2. Participation. Awards under this Program shall be made only to Non-Employee
Directors, shall be evidenced by award agreements substantially in the form
attached hereto as Exhibit A and shall be further subject to such other terms
and conditions set forth therein. The Administrator may require a Non-Employee
Director to execute the award agreement evidencing his or her award grant under
this Program as a condition to the effectiveness of such grant.
3. Annual Restricted Stock Awards.
3.1 Initial Award for New Directors. Upon first being appointed or elected to
the Board after the date on which the Board approves this Program, each
Non-Employee Director who has not previously served on the Board shall be
granted automatically (without any action by the Board or the Administrator) a
restricted stock award, the date of grant of which will be the date such
Non-Employee Director is first appointed or elected to the Board. The number of
shares subject to each such restricted stock award will be determined by
dividing the pro rata portion of the Annual Non-Employee Director Award of
$60,000 by the per-share closing price of the Common Stock on the date of grant
(rounded down to the nearest whole share).
3.2 Subsequent Annual Awards. For each calendar year during the term of the Plan
commencing in 2011, each Non-Employee Director shall be granted automatically
(without any action by the Board or Administrator) a restricted stock award, the
date of grant of which will be such first trading day in January of such
calendar year. The number of shares subject to each such restricted stock award
will be determined by dividing $60,000 by the per-share closing price of the
Common Stock on the date of grant (rounded down to the nearest whole share). An
individual who was previously a member of the Board, who then ceased to be a
member of the Board for any reason, and who then again becomes a Non-Employee
Director shall thereupon again become eligible to be granted a restricted stock
award under this Section 3.2.
3.3 Transfer Restrictions. Restricted stock awards granted pursuant to this
Section 3 shall be subject to the transfer restrictions set forth in Section 5.7
of the Plan. For purposes of clarity, the Administrator has not approved any
transfer exceptions with respect to the restricted stock in accordance with
Section 5.7.2 of the Plan.

 

1



--------------------------------------------------------------------------------



 



4. Vesting. Each restricted stock award granted under Section 3 above and all
rights or obligations under this Program with respect to a particular restricted
stock award shall be subject to earlier termination as provided below. Subject
to Sections 5, 6 and 7 hereof, each restricted stock award granted under
Section 3 shall vest, and restrictions shall lapse, with respect to 25% of the
total number of shares subject thereto (subject to adjustment under Section 6)
on each of the first, second, third and fourth anniversaries of the date of
grant of the restricted stock award.
5. Termination of Directorship. If a Non-Employee Director’s services as a
member of the Board terminate for any reason, whether with or without cause,
voluntarily or involuntarily (the date of such termination is referred to as the
Non-Employee Director’s “Severance Date”), then any restricted stock award
granted to the Non-Employee Director pursuant to Section 3 above and outstanding
on the Non-Employee Director’s Severance Date shall terminate on that date to
the extent not previously vested (except in the event of mandatory retirement as
provided below). If any unvested shares of restricted stock are terminated
hereunder, such restricted stock shall automatically terminate and be cancelled
as of the Severance Date without payment of any consideration by the Corporation
and without any other action by the Non-Employee Director, or the Non-Employee
Director’s beneficiary or personal representative, as the case may be.
In the event that a Non-Employee Director ceases to be a member of the Board due
to his or her mandatory retirement as required under the Corporation’s mandatory
retirement policy as then in effect for members of the Board, each restricted
stock award granted to such Non-Employee Director under Section 3 above that is
outstanding and otherwise unvested immediately prior to such retirement shall
become fully vested and nonforfeitable upon the Non-Employee Director’s
Severance Date as a result of such mandatory retirement.
Notwithstanding the preceding provisions of this Section 5, if a Non-Employee
Director ceases to be a member of the Board (regardless of the reason) but,
immediately thereafter, is employed by the Corporation or one of its
Subsidiaries, then his or her Severance Date shall not occur until the first
date that he or she is not a member of the Board and is not employed by the
Corporation or one of its Subsidiaries.
6. Adjustments. Shares of restricted stock subject to awards granted under this
Program shall be subject to adjustment as provided in Section 7.1 of the Plan,
but only to the extent that such adjustment is consistent with adjustments to
shares of restricted stock held by persons other than executive officers or
directors of the Corporation (to the extent that persons other than executive
officers or directors of the Corporation then hold shares of restricted stock).
The grant levels reflected in Section 3 above shall be automatically adjusted
upon the record date for any stock split, reverse stock split, or stock dividend
to give effect to such change in capitalization unless otherwise provided by the
Board in the circumstances, and may be adjusted in the discretion of the Board
in any other circumstances contemplated by Section 7.1 of the Plan.
7. Acceleration and Possible Early Termination. Upon the occurrence of a Change
in Control Event (as such term is defined in the Plan), each restricted stock
award granted under Section 3 above, to the extent such award is then
outstanding, shall become immediately vested and nonforfeitable in full. Each
such award shall be subject to adjustment and termination pursuant to Section 7
of the Plan in connection with such event.

 

2



--------------------------------------------------------------------------------



 



8. Maximum Number of Shares; Amendment; Administration. If restricted stock
award grants otherwise required pursuant to this Program would otherwise exceed
any applicable share limit under Section 4.2 of the Plan, such grants shall be
made pro-rata to directors entitled to such grants. The Board may from time to
time amend this Program without stockholder approval; provided that no such
amendment shall materially and adversely affect the rights of a Non-Employee
Director as to a restricted stock award granted under this Program before the
adoption of such amendment. This Program does not limit the Board’s authority to
make other, discretionary award grants to Non-Employee Directors pursuant to the
Plan. The Plan Administrator’s power and authority to construe and interpret the
Plan and awards thereunder pursuant to Section 3.1 of the Plan shall extend to
this Program and awards granted hereunder. As provided in Section 3.2 of the
Plan, any action taken by, or inaction of, the Administrator relating or
pursuant to this Program and within its authority or under applicable law shall
be within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons.

 

3



--------------------------------------------------------------------------------



 



EXHIBIT A
RESOURCES CONNECTION, INC.
2004 PERFORMANCE INCENTIVE PLAN
NON-EMPLOYEE DIRECTOR RESTRICTED STOCK AWARD PROGRAM
DIRECTOR RESTRICTED STOCK AWARD AGREEMENT
THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (this “Award Agreement”) is dated
as of [                    , 20_____] (the “Award Date”) by and between
Resources Connection, Inc., a Delaware corporation (the “Corporation”), and
[                    ] (the “Director”).
W I T N E S S E T H
WHEREAS, pursuant to the Non-Employee Director Restricted Stock Award Program
(the “Program”), adopted under the Resources Connection, Inc. 2004 Performance
Incentive Plan, as amended (the “Plan”), the Corporation hereby grants to the
Director, effective as of the date hereof, a restricted stock award (the
“Award”), upon the terms and conditions set forth herein and in the Program and
the Plan.
NOW THEREFORE, in consideration of services rendered and to be rendered by the
Director, and the mutual promises made herein and the mutual benefits to be
derived therefrom, the parties agree as follows:
1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meaning assigned to such terms in the Plan.
2. Grant. Subject to the terms of this Award Agreement and of the Program, the
Corporation hereby grants to the Director an Award with respect to an aggregate
of [_____] restricted shares of Common Stock of the Corporation (the “Restricted
Stock”).
3. Vesting. Subject to the terms of the Program and Section 8 below, the Award
shall vest, and restrictions (other than those set forth in Section 8.1 of the
Plan) shall lapse, in percentage installments as set forth in Section 4 of the
Program. The Board reserves the right to accelerate the vesting of the
Restricted Stock in such circumstances as it, in its sole discretion, deems
appropriate and any such acceleration shall be effective only when set forth in
a written instrument executed by an officer of the Corporation.
4. Continuance of Service. The vesting schedule set forth in Section 4 of the
Program requires continued service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement. Service for only a portion of
the vesting period, even if a substantial portion, will not entitle the Director
to any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a termination of services as provided in Section 8
below or under the terms of the Program or the Plan.

 

1



--------------------------------------------------------------------------------



 



Nothing contained in this Award Agreement, the Program or the Plan constitutes a
service commitment by the Corporation, confers upon the Director any right to
remain in service to the Corporation or any of its Subsidiaries, interferes in
any way with the right of the Corporation or any of its Subsidiaries at any time
to terminate such services, or affects the right of the Corporation or any of
its Subsidiaries to increase or decrease the Director’s other compensation or
benefits. Nothing in this paragraph, however, is intended to adversely affect
any independent contractual right of the Director without his or her consent
thereto.
5. Dividend and Voting Rights. After the Award Date, the Director shall be
entitled to cash dividends and voting rights with respect to the shares of
Restricted Stock subject to the Award even though such shares are not vested,
provided that such rights shall terminate immediately as to any shares of
Restricted Stock that are forfeited pursuant to the terms of the Program or
Section 8 below.
6. Restrictions on Transfer. Prior to the time that they have become vested
pursuant to Section 3 hereof, the terms of the Program or Section 7 of the Plan,
neither the Restricted Stock, nor any interest therein, amount payable in
respect thereof, or Restricted Property (as defined in Section 9 hereof) may be
sold, assigned, transferred, pledged or otherwise disposed of, alienated or
encumbered, either voluntarily or involuntarily. The transfer restrictions in
the preceding sentence shall not apply to (a) transfers to the Corporation, or
(b) transfers by will or the laws of descent and distribution.
7. Stock Certificates.
(a) Book Entry Form. The Corporation shall issue the shares of Restricted Stock
subject to the Award either: (a) in certificate form as provided in Section 7(b)
below; or (b) in book entry form, registered in the name of the Director with
notations regarding the applicable restrictions on transfer imposed under this
Award Agreement.
(b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Director by
the Corporation prior to vesting shall be redelivered to the Corporation to be
held by the Corporation until the restrictions on such shares shall have lapsed
and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend and any other legends the Corporation may determine to be
necessary or advisable to comply with all applicable laws, rules, and
regulations:
“The ownership of this certificate and the shares of stock evidenced hereby and
any interest therein are subject to substantial restrictions on transfer under
an Agreement entered into between the registered owner and Resources Connection,
Inc. A copy of such Agreement is on file in the office of the Secretary of
Resources Connection, Inc.”

 

2



--------------------------------------------------------------------------------



 



(c) Delivery of Certificates Upon Vesting. Promptly after the vesting of any
shares of Restricted Stock pursuant to Section 3 hereof, the terms of the
Program or Section 7 of the Plan and the satisfaction of any and all related tax
withholding obligations pursuant to Section 10, the Corporation shall, as
applicable, either remove the notations on any shares of Restricted Stock issued
in book entry form which have vested or deliver to the Director a certificate or
certificates evidencing the number of shares of Restricted Stock which have
vested (or, in either case, such lesser number of shares as may result after
giving effect to Section 10). The Director (or the beneficiary or personal
representative of the Director in the event of the Director’s death or
disability, as the case may be) shall deliver to the Corporation any
representations or other documents or assurances as the Corporation or its
counsel may determine to be necessary or advisable in order to ensure compliance
with all applicable laws, rules, and regulations with respect to the grant of
the Award and the delivery of shares of Common Stock in respect thereof. The
shares so delivered shall no longer be restricted shares hereunder.
(d) Stock Power; Power of Attorney. Concurrently with the execution and delivery
of this Award Agreement, the Director shall deliver to the Corporation an
executed stock power in the form attached hereto as Appendix A, in blank, with
respect to such shares. The Corporation shall not deliver any share certificates
in accordance with this Award Agreement unless and until the Corporation shall
have received such stock power executed by the Director. The Director, by
acceptance of the Award, shall be deemed to appoint, and does so appoint by
execution of this Award Agreement, the Corporation and each of its authorized
representatives as the Director’s attorney(s)-in-fact to effect any transfer of
unvested forfeited shares (or shares otherwise reacquired by the Corporation
hereunder) to the Corporation as may be required pursuant to the Plan, the
Program or this Award Agreement and to execute such documents as the Corporation
or such representatives deem necessary or advisable in connection with any such
transfer.
8. Effect of Termination of Services. Subject to Sections 5 and 7 of the
Program, if the Director ceases to provide services to the Corporation or a
Subsidiary (the date of such termination of service is referred to as the
Director’s “Severance Date”), the Director’s shares of Restricted Stock (and
related Restricted Property as defined in Section 9 hereof) shall be forfeited
to the Corporation to the extent such shares have not become vested pursuant to
Section 3 hereof, the terms of the Program or Section 7 of the Plan upon the
Severance Date (regardless of the reason for such termination of service,
whether with or without cause, voluntarily or involuntarily, or due to death or
disability). Upon the occurrence of any forfeiture of shares of Restricted Stock
hereunder, such unvested, forfeited shares and related Restricted Property shall
be automatically transferred to the Corporation as of the Severance Date,
without any other action by the Director (or the Director’s beneficiary or
personal representative in the event of the Director’s death or disability, as
applicable). No consideration shall be paid by the Corporation with respect to
such transfer. The Corporation may exercise its powers under Section 7(d) hereof
and take any other action necessary or advisable to evidence such transfer. The
Director (or the Director’s beneficiary or personal representative in the event
of the Director’s death or disability, as applicable) shall deliver any
additional documents of transfer that the Corporation may request to confirm the
transfer of such unvested, forfeited shares and related Restricted Property to
the Corporation.

 

3



--------------------------------------------------------------------------------



 



9. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Corporation’s stock contemplated by Sections 6 and 7 of the
Program, the Administrator shall make adjustments in accordance with such
sections in the number and kind of securities that may become vested under the
Award. If any adjustment shall be made under Section 6 or Section 7 of the
Program or an event described in Section 7.2 of the Plan shall occur and the
shares of Restricted Stock are not fully vested upon such event or prior
thereto, the restrictions applicable to such shares of Restricted Stock shall
continue in effect with respect to any consideration, property or other
securities (the “Restricted Property” and, for the purposes of this Award
Agreement, “Restricted Stock” shall include “Restricted Property”, unless the
context otherwise requires) received in respect of such Restricted Stock. Such
Restricted Property shall vest at such times and in such proportion as the
shares of Restricted Stock to which the Restricted Property is attributable
vest, or would have vested pursuant to the terms hereof if such shares of
Restricted Stock had remained outstanding. To the extent that the Restricted
Property includes any cash (other than regular cash dividends), such cash shall
be invested, pursuant to policies established by the Administrator, in interest
bearing, FDIC-insured (subject to applicable insurance limits) deposits of a
depository institution selected by the Administrator, the earnings on which
shall be added to and become a part of the Restricted Property.
10. Tax Withholding. Subject to Section 8.1 of the Plan, upon any vesting of the
Restricted Stock, the Corporation shall have the right to automatically withhold
and reacquire the appropriate number of whole shares of Restricted Stock, valued
at their then fair market value (with the “fair market value” of such shares
determined in accordance with the applicable provisions of the Plan), to satisfy
any withholding obligations of the Corporation or its Subsidiaries with respect
to such vesting at the minimum applicable withholding rates. In the event that
the Corporation cannot satisfy such withholding obligations by withholding and
reacquiring shares of Restricted Stock, or in the event that the Director makes
or has made an election pursuant to Section 83(b) of the Code or the occurrence
of any other withholding event with respect to the Award, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Director and/or to deduct from other compensation payable to the Director any
sums required by federal, state or local tax law to be withheld with respect to
such vesting of any Restricted Stock or such Section 83(b) election.
11. Notices. Any notice to be given under the terms of this Award Agreement
shall be in writing and addressed to the Corporation at its principal office to
the attention of the Secretary, and to the Director at the Director’s last
address reflected on the Corporation’s records. Any notice shall be delivered in
person or shall be enclosed in a properly sealed envelope, addressed as
aforesaid, registered or certified, and deposited (postage and registry or
certification fee prepaid) in a post office or branch post office regularly
maintained by the United States Government. Any such notice shall be given only
when received, but if the Director is no longer an Eligible Person, shall be
deemed to have been duly given five business days after the date mailed in
accordance with the foregoing provisions of this Section 11.
12. Plan; Program. The Award and all rights of the Director under this Award
Agreement are subject to the terms and conditions of the provisions of the
Program and the Plan, incorporated herein by reference. The Director agrees to
be bound by the terms of the Program, the Plan and this Award Agreement. In the
event of a conflict or inconsistency between the terms and conditions of this
Award Agreement and of the Program or the Plan, the terms and conditions of the
Program or the Plan, as applicable, shall govern. The Director acknowledges
having read and understanding the Program, the Plan, the Prospectus for the
Plan, and this Award Agreement. Unless otherwise expressly provided in other
sections of this Award Agreement, provisions of the Program or the Plan that
confer discretionary authority on the Board or the Administrator do not (and
shall not be deemed to) create any rights in the Director unless such rights are
expressly set forth herein or are otherwise in the sole discretion of the Board
or the Administrator so conferred by appropriate action of the Board or the
Administrator under the Program or the Plan after the date hereof.

 

4



--------------------------------------------------------------------------------



 



13. Entire Agreement. This Award Agreement, the Program and the Plan together
constitute the entire agreement and supersede all prior understandings and
agreements, written or oral, of the parties hereto with respect to the subject
matter hereof. The Program may be amended pursuant to Section 8 of the Program.
The Plan may be amended pursuant to Section 8.6 of the Plan. This Award
Agreement may be amended by the Board from time to time. Any such amendment must
be in writing and signed by the Corporation. Any such amendment that materially
and adversely affects the Director’s rights under this Award Agreement requires
the consent of the Director in order to be effective with respect to the Award.
The Corporation may, however, unilaterally waive any provision hereof in writing
to the extent such waiver does not adversely affect the interests of the
Director hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof.
14. Counterparts. This Award Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
15. Section Headings. The section headings of this Award Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
16. Governing Law. This Award Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
[Remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Corporation has caused this Award Agreement to be
executed on its behalf by a duly authorized officer and the Director has
hereunto set his or her hand as of the date and year first above written.

                      RESOURCES CONNECTION, INC.,         a Delaware corporation
   
 
               
 
  By:                                   Print Name:        
 
         
 
   
 
      Its:                          
 
                    DIRECTOR    
 
                              Signature    
 
                              Print Name    

 

6



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE
In consideration of the execution of the foregoing Director Restricted Stock
Award Agreement by Resources Connection, Inc., I,  __________, the spouse of the
Director therein named, do hereby join with my spouse in executing the foregoing
Director Restricted Stock Award Agreement and do hereby agree to be bound by all
of the terms and provisions thereof and of the Program and the Plan.
Dated:                     , 20__

         
 
 
 
Signature of Spouse    
 
       
 
 
 
Print Name    

 

7



--------------------------------------------------------------------------------



 



APPENDIX A
STOCK POWER
FOR VALUE RECEIVED and pursuant to that certain Director Restricted Stock Award
Agreement between Resources Connection, Inc., a Delaware corporation (the
“Corporation”), and the individual named below (the “Individual”) dated as of
                    , 20_____, the Individual, hereby sells, assigns and
transfers to the Corporation, an aggregate  _____  shares of Common Stock of the
Corporation, standing in the Individual’s name on the books of the Corporation
and represented by stock certificate number(s)                     
                     to which this instrument is attached, and hereby
irrevocably constitutes and appoints                                          
                     as his or her attorney in fact and agent to transfer such
shares on the books of the Corporation, with full power of substitution in the
premises.
Dated                     , ________

         
 
 
 
Signature    
 
       
 
 
 
Print Name    

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Director Restricted Stock Award Agreement
without requiring additional signatures on the part of the Individual.)

 

A-1